DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The amendment and remarks of 11 November 2022 are entered.
	Claims 1-17 are pending. Claims 4-17 are withdrawn. Claims 1-3 are being examined on the merits.
	The Restriction requirement of 10 November 2021 remains in effect.
	The objection to claim 1 is withdrawn in light of the amendment filed 11 November 2022.
	The rejection of claims 1-3 under 35 U.S.C. 103(a) as being unpatentable over ‘620 is maintained, with the Examiner’s response found below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (USP 7,718,620 B2, published 18 May 2010, filed 30 June 2006, hereafter referred to as ‘620).
	The ‘620 patent describes a genus of aromatic-cationic peptides of at least 4 amino acids in length (see e.g. Col.2 lines 19-25 and Col.5 lines 29-32). The peptides may contain substituents on the rings of Phe or Tyr residues (see e.g. Col.6 lines 30-33). The genus includes peptides with combinations of L- and D-amino acids and those with only D-amino acids to provide protection against digestion by proteases (see e.g. Col.5 line 65 to Col.6 line 9, Col.6 line 62 to Col.7 line 6, Col.7 lines 7-15, and Col.6 line 61 to Col.7 line 6). The genus includes those peptides that are amidated at the C-terminus (see e.g. Col.9 lines 39-41). A specific peptide is taught called SS-31 with the sequence D-Arg-2’,6’-Dmt-Lys-Phe-NH2 (see e.g. Col.12 lines 35-38). The ‘620 patent teaches that analogs of SS-31 can be prepared including where conservative substitutions are made for aromatic amino acids (see e.g. Col.12 lines 39-63). Dmt is an aromatic amino acid, i.e. the only conservative substitutions are with Phe, Tyr, Trp, or His (see e.g. Col.12 lines 46-49 and 56). The ‘620 patent teaches pharmaceutical formulations with a carrier (see e.g. Col.19 lines 49-60).
	The ‘620 patent does not explicitly teach the peptide D-Arg-Tyr-Lys-Phe-NH2 as elected, nor does it explicitly mention isomers of that peptide. The level of skill in the art is high. The prior art provides motivation based on its guidance to arrive at each of the claimed species based on the disclosed genus and the analogs of the SS-31 species in ‘620. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to prepare the claimed aromatic-cationic peptide. The ‘620 patent teaches the species D-Arg-2’6’-Dmt-Lys-Phe-NH2. The difference required to meet the elected species is a substitution from 2’6’-Dmt to Tyr. The ‘620 patent provides clear motivation to prepare conservative substitutions of the aromatic amino acids, which from the limited options available would result in D-Arg-Tyr-Lys-Phe-NH2 as claimed. There would have been a reasonable expectation of success because the compound preparation requires only a single amino acid substitution that is suggested by ‘620. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claims 2 and 3, as set forth above the ‘620 patent also provides for pharmaceutical compositions.
	With respect to the other rejoined species, this encompasses D-Arg-D-Tyr-D-Lys-D-Phe-NH2, D-Arg-D-Tyr-Lys-Phe-NH2, D-Arg-Tyr-D-Lys-Phe-NH2, and D-Arg-Tyr-Lys-D-Phe-NH2. For each of these, the based D-Arg-Tyr-Lys-Phe-NH2 that results from the ‘620 patent offers a starting point for modification based on the presence of the D-amino acids to render each of these variants as an obvious alteration to the base peptide. For each, one of ordinary skill in the art would either move the location of a second D-amino acid in a systematic fashion, or in the case of the all-D variant merely make all amino acids in their D- versus L-form. The motivation to do so comes from the art recognizing that peptide containing one or more D-amino acid resist endogenous proteases. There would have been a reasonable expectation of success because the preparation of each variant merely requires alteration of the amino acid stereochemistry in a limited fashion coupled with the previous 2’6’-Dmt to Tyr mutation. The claimed species would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
Response to Arguments:
	The Applicants argue the Examiner has the burden of establishing obviousness and that all limitations of a claim must be present.
	The Examiner agrees that the initial burden is on the Office to establish obviousness. The Examiner argues that the claim limitations are clearly provided by ‘620, and there is a rationale from ‘620 to prepare the claimed compounds with minimal burden and within the ordinary level of skill in the art. As discussed above, the usage of D-amino acids is well known as a structural alteration to limit the impact of endogenous and exogenous proteases on small peptides. The ‘620 art also provides a disclosure along with other peptides to reasonably allow one of ordinary skill to alter the tetrapeptide to arrive at the elected and claimed species. Therefore, the Examiner argues the burden for demonstrating obviousness has been properly met.	
The Applicants reiterate the basis of obviousness as discussed in KSR Int’l Co. v. Teleflex, Inc.
	The Examiner does not dispute the basis for obviousness stemming from KSR, which reaffirmed the factual inquiries under Graham v. John Deere Co. The Examiner argues that the framework for determining obviousness is met as found above, with a determination of what the prior art disclosed, ascertainment of the difference between the prior art and the claimed invention, and a rationale to modify the art. The level of skill in the pharmaceutical and biochemical arts is already high.
	The Applicants argue the Examiner characterizes ‘620 as disclosing a genus of peptides and substitutions to arrive at the claimed peptides. The Applicants argue no specific teaching from ‘620 to lead to the claimed peptides. The Applicants argue no reason for one of ordinary skill to derive the claimed peptides. The Applicants argue the fact that the peptides can be derived is insufficient to establish obviousness if one of ordinary skill could not reasonably envision the derived subject matter. 
	The Examiner disagrees with the Applicants’ arguments. While ‘620 does discuss a genus of tetrapeptides, the basis for the alteration stems not from the generic tetrapeptide but rather the specific peptide SS-31 of sequence D-Arg-2’,6’-Dmt-Lys-Phe-NH2, including ‘620 disclosing that analogs of SS-31 can be prepared using conservative substitutions (8see e.g. Col.12 lines 35-63). Therefore, there is no broad genus of compounds from which the skilled artisan would start, but rather a far more limited sub-genus based upon SS-31. Even considering making alterations to every residue in SS-31, the scope is small enough that one of ordinary skill could reasonably envision every member, i.e. where conservative substitutions are made at the aromatic residues or any L- to D- stereochemical alteration. For instance, the preparation of D-Arg-Tyr-Lys-Phe-NH2 as claimed requires only a single alteration of the 2’,6’-Dmt of ‘620 to a Tyr, which ‘620 provides specific guidance on regarding conservative substitutions of aromatic residues. As a result, one of ordinary skill in the art would envision a very limited set of substituted peptides, including D-Arg-Tyr-Lys-Phe-NH2. The other claimed peptides as rejected merely require L- to D- alterations to D-Arg-Tyr-Lys-Phe-NH2, which is also a set of peptides one of ordinary skill in the art could reasonably envision given the ‘620 guidance. 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658   

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658